UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 97-41013
                                         Summary Calendar



                                UNITED STATES OF AMERICA,

                                                                                   Plaintiff-Appellee,

                                             VERSUS

                                     JOSE INEZ OLIVAREZ,

                                                                               Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                          (M-97-CR-97-1)

                                            April 3, 1998


Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Jose Inez Olivarez pleaded guilty to possession with intent to distribute approximately 14

grams of a mixture containing cocaine base. The district court sentenced Olivarez to 71 months

imprisonment to be followed by a four-year term of supervised release. Olivarez’s trial counsel filed

a timely notice of appeal. Now, Olivarez’s court-appointed counsels seek to withdraw as counsel.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
They have filed their brief in accordance with Anders v. California, 386 U.S. 738 (1967). Olivarez

was notified of his counsel’s actions and was given thirty days to respond. He did not.

       We have reviewed the arguments raise in counsel’s Anders brief, and we have conducted an

independent review of the record. We find that no non-frivolous issues are presented in this appeal.

Olivarez entered his guilty plea knowingly and voluntarily, and the district court did not err in

calculating his sentence.

       Counsel are excused from further responsibilities in this case. This appeal is DISMISSED.




                                                 2